[Cite as State v. Sessler, 2020-Ohio-413.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                   )

STATE OF OHIO

        Respondent                                    C.A. No.        20CA0003-M

        v.

KIRK B. SESSLER                                       ORIGINAL ACTION IN
                                                      HABEAS CORPUS
        Petitioner


Dated: February 10, 2020



        PER CURIAM.

        {¶1}     Kirk B. Sessler has attempted to petition this Court for a writ of habeas corpus to

order his release from custody. Because Mr. Sessler has not complied with the mandatory

requirements of R.C. 2725 and R.C. 2969.25, this Court must dismiss the petition.

        {¶2}     Mr. Sessler filed a handwritten document captioned “State Habeas Corpus”

with the Medina County Clerk of Courts. He identified himself as the defendant, using

the caption from his criminal case, but failed to name a respondent. He alleged his

confinement by the state is unconstitutional and he demanded relief pursuant to Ohio’s

habeas corpus statute, R.C. 2725.

        {¶3}     Although Mr. Sessler cited to two statutes in Chapter 2725, which

authorizes a court to grant habeas corpus relief, he did not comply with the statutory

requirements for filing a petition for writ of habeas corpus. He did not name the person

who has confined him, the place of his confinement, or attach a copy of his commitment
                                                                         C.A. No. 20CA0003-M
                                                                                    Page 2 of 3

papers. R.C. 2725.04(B), (C), and (D). The Ohio Supreme Court has held that because

“‘commitment papers are necessary for a complete understanding of the petition,’” the

omission of commitment papers is a fatal defect. Brown v. Rogers, 72 Ohio St. 3d 339,

341 (1995), quoting Bloss v. Rogers, 65 Ohio St. 3d 145, 146 (1992). “When a petition is

presented to a court that does not comply with R.C. 2725.04(D), there is no showing of

how the commitment was procured and there is nothing before the court on which to make

a determined judgment except, of course, the bare allegations of petitioner’s application.”

Brown at 341, quoting Bloss at 146.

         {¶4}   In addition to other defects with his petition, Mr. Sessler failed to comply

with the statutory filing mandate that requires this Court to dismiss this case. R.C.

2969.25 sets forth specific filing requirements for inmates who file a civil action against

a government employee or entity. As noted above, Mr. Sessler identified the “State of

Ohio” on the cover of his petition, without identifying any other respondent, and in his

petition, he challenged his confinement by the state of Ohio, a government entity. Mr.

Sessler, incarcerated in the Richland Correctional Institution, is an inmate.            R.C.

2969.21(C) and (D). A case must be dismissed if an inmate fails to comply with the

mandatory requirements of R.C. 2969.25 in the commencement of the action. State ex

rel. Graham v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The

requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects

an inmate’s action to dismissal.”).

         {¶5}   Mr. Sessler did not pay the cost deposit required by this Court’s Local

Rules.    He also failed to comply with R.C. 2969.25(C), which sets forth specific
                                                                          C.A. No. 20CA0003-M
                                                                                     Page 3 of 3

requirements for an inmate who seeks to proceed without paying the cost deposit. Mr.

Sessler did not file an affidavit of indigency and he did not file a statement of his prisoner

trust account that sets forth the balance in his inmate account for each of the preceding

six months, as certified by the institutional cashier. Thus, Mr. Sessler failed to comply

with the mandatory requirements of R.C. 2969.25.

       {¶6}   Because Mr. Sessler did not comply with the statutory requirements for

filing a habeas corpus action, or the mandatory requirements of R.C. 2969.25, the case is

dismissed. Costs taxed to Mr. Sessler.

       {¶7}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                   LYNNE S. CALLAHAN
                                                   FOR THE COURT
SCHAFER, J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

KIRK B. SESSLER, Pro se, Petitioner.